 



Exhibit 10.1
AMENDMENT NO. 5
TO
LOAN AND SECURITY AGREEMENT
          THIS AMENDMENT NO. 5 (“Amendment No. 5”) is entered into as of
January 1, 2007, by and among ROCKY BRANDS, INC. (formerly known as ROCKY SHOES
& BOOTS, INC. and successor-in-interest by merger to EJ FOOTWEAR LLC), a
corporation organized and existing under the laws of the State of Ohio,
LIFESTYLE FOOTWEAR, INC., a corporation organized and existing under the laws of
the State of Delaware, ROCKY BRANDS WHOLESALE LLC, a limited liability company
organized and existing under the laws of the State of Delaware (formerly known
as GEORGIA BOOT LLC and successor-in-interest by merger to GEORGIA BOOT
PROPERTIES LLC, DURANGO BOOT COMPANY LLC and NORTHLAKE BOOT COMPANY LLC), ROCKY
BRANDS RETAIL LLC, a limited liability company organized and existing under the
laws of the State of Delaware (formerly known as LEHIGH SAFETY SHOE CO. LLC and
successor-in-interest by merger to LEHIGH SAFETY SHOE PROPERTIES LLC and HM
LEHIGH SAFETY SHOE CO. LLC) (the foregoing entities, jointly and severally,
“Borrower”), the financial institutions party thereto (each a “Lender” and
collectively, the “Lenders”), and GMAC COMMERCIAL FINANCE LLC, as administrative
agent and sole lead arranger for the Lenders (in such capacities, the “Agent”).
BACKGROUND
          Borrowers, Agent and Lenders are parties to a Loan and Security
Agreement dated as of January 6, 2005 (as amended by Amendment No. 1 to Loan and
Security Agreement and Consent dated as of January 19, 2005, Amendment No. 2 to
Loan and Security Agreement dated as of April 30, 2006, Amendment No. 3 to Loan
and Security Agreement dated as of June 28, 2006, Amendment No. 4 to Loan and
Security Agreement dated as of November 8, 2006 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which Agent and Lenders provide Borrowers with certain
financial accommodations.
          Borrowers have informed Agent and Lenders of the following mergers and
name changes (the “Mergers and Reorganization”), each effective on or about the
date hereof, and have requested Lenders to consent to the amendment and
restatement of Schedules 4.1(A), 4.1(D), 4.1(Q), 4.1(R), 5.2(B), 6.1(K) and
6.1(Q) of the Loan Agreement which give effect to the Mergers and Reorganization
(the “Revised Schedules”):

  •   EJ Footwear LLC will merge with and into Rocky Brands, Inc., whereby EJ
Footwear LLC will cease to exist and Rocky Brands, Inc. will survive;     •  
Georgia Boot Properties LLC, Durango Boot Company LLC and Northlake Boot Company
LLC will merge with and into Georgia Boot LLC, whereby Georgia Boot Properties
LLC, Durango Boot Company LLC and Northlake Boot Company LLC will cease to exist
and Georgia Boot LLC, under the new name of Rocky Brands Wholesale LLC, will
survive;

 



--------------------------------------------------------------------------------



 



  •   Lehigh Safety Shoe Properties LLC will merge with and into Lehigh Safety
Shoe Co. LLC, whereby Lehigh Safety Shoe Properties LLC will cease to exist and
Lehigh Safety Shoe Co. LLC will survive; and     •   HM Lehigh Safety Shoe Co.
LLC will merge with and into Lehigh Safety Shoe Co. LLC, whereby HM Lehigh
Safety Shoe Co. LLC will cease to exist and Lehigh Safety Shoe Co. LLC, under
the new name of Rocky Brands Retail LLC, will survive.

          Lenders have agreed to accept the Revised Schedules and effectuate
such other modifications to the Loan Agreement on the terms and conditions set
forth herein.
          Borrowers have also requested Lenders to agree to make available LIBOR
Loans of a duration of either one, two or three weeks, in each case, however,
bearing interest as if the respective Interest Period was of a one month
duration. Lenders have agreed to this modification on the terms and conditions
set forth herein.
          NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by Agent
and Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
          1. Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
          2. Amendment to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is amended
as follows:
               (a) The introductory paragraph to the Loan Agreement is hereby
amended and restated as follows:
     THIS AGREEMENT is dated as of January 6, 2005 and entered into among ROCKY
BRANDS, INC. (formerly known as ROCKY SHOES & BOOTS, INC. and
successor-in-interest by merger to EJ FOOTWEAR LLC), a corporation organized and
existing under the laws of the State of Ohio (“Parent”), LIFESTYLE FOOTWEAR,
INC., a corporation organized and existing under the laws of the State of
Delaware, ROCKY BRANDS WHOLESALE LLC, a limited liability company organized and
existing under the laws of the State of Delaware (formerly known as GEORGIA BOOT
LLC and successor-in-interest by merger to GEORGIA BOOT PROPERTIES LLC, DURANGO
BOOT COMPANY LLC and NORTHLAKE BOOT COMPANY LLC), ROCKY BRANDS RETAIL LLC, a
limited liability company organized and existing under the laws of the State of
Delaware (formerly known as LEHIGH SAFETY SHOE CO. LLC and successor-in-interest
by merger to LEHIGH SAFETY SHOE PROPERTIES LLC and HM LEHIGH SAFETY SHOE CO.
LLC) (the foregoing entities, jointly and severally, as the context requires,
“Borrower”), the financial institution(s) listed on the

2



--------------------------------------------------------------------------------



 



signature pages hereof and their respective successors and Eligible Assignees
(each individually a “Lender” and collectively, “Lenders”), GMAC COMMERCIAL
FINANCE LLC, a Delaware limited liability company (in its individual capacity,
“GMAC CF”), as administrative agent and sole lead arranger for the Lenders (in
such capacities, the “Agent”) and BANK OF AMERICA, N.A., as syndication agent
(in such capacity, the “Syndication Agent”).
               (b) The introductory paragraph to the definition of “Interest
Period” appearing in Section 1.1 of the Loan Agreement is hereby amended and
restated as follows:
     “Interest Period” means, in connection with each LIBOR Loan, an interest
period which Borrowing Agent shall elect to be applicable to such Loan, which
Interest Period shall be either (a) a one (1), two (2), three (3), or six
(6) month period or (b) a one (1), two (2) or three (3) week period; provided in
each case that:
               (c) The introductory paragraph to the definition of “LIBOR”
appearing in Section 1.1 of the Loan Agreement is hereby amended and restated as
follows:
     “LIBOR” means, for each Interest Period (provided that in the case of any
Interest Period having a duration of one (1), two (2) or three (3) weeks, the
Interest Period with respect thereto for purposes of this definition of LIBOR
shall mean one (1) month), a rate per annum equal to:
               (d) Schedules 4.1(A), 4.1(D), 4.1(Q), 4.1(R), 5.2(B), 6.1(K) and
6.1(Q) of the Loan Agreement are hereby amended and restated by the
corresponding Schedules to Amendment No. 5.
          3. Conditions of Effectiveness. This Amendment No. 5 shall become
effective upon satisfaction of the following conditions precedent:
               (a) Agent shall have received eight (8) copies of this Amendment
No. 5 duly executed by each Borrower and each Lender;
               (b) Agent shall have received true and correct copies of all
documents and certificates by and among Borrowers reflecting the Mergers and
Reorganization and certified copies of all documentation issued by the Secretary
of the State of Delaware, and, where applicable, the Secretary of the State of
Ohio, relating thereto; and
               (c) Agent shall have received opinions of counsel from counsel to
each Borrower in form and substance satisfactory to Agent with respect to the
Mergers and Reorganization.
          4. Representations and Warranties. Each Borrower hereby represents and
warrants as follows:

3



--------------------------------------------------------------------------------



 



               (a) This Amendment No. 5 and the Loan Agreement, as amended
hereby, constitute legal, valid and binding obligations of Borrowers and are
enforceable against each Borrower in accordance with their respective terms.
               (b) Upon the effectiveness of this Amendment No. 5, each Borrower
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby, and agrees that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment No. 5, except to the extent
any such representation or warranty expressly relates to an earlier date.
               (c) No Event of Default or Default has occurred and is continuing
or would exist after giving effect to this Amendment No. 5.
               (d) No Borrower has any defense, counterclaim or offset with
respect to the Loan Agreement.
               (e) The issuance of this Amendment No. 5 is permitted pursuant to
all applicable law and all material agreements, documents and instruments to
which any Borrower is a party or by which any of their respective properties or
assets are bound.
          5. Effect on the Loan Agreement.
               (a) Upon the effectiveness of Section 2 hereof, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Loan Agreement as amended
hereby.
               (b) Except as specifically amended herein, the Loan Agreement,
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
               (c) The execution, delivery and effectiveness of this Amendment
No. 5 shall not operate as a waiver of any right, power or remedy of Agent or
Lenders, nor constitute a waiver of any provision of the Loan Agreement, or any
other documents, instruments or agreements executed and/or delivered under or in
connection therewith.
          6. Release. Each Borrower hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender has heretofore properly performed and satisfied in a timely manner all of
its obligations to Borrowers under the Loan Agreement and the other Loan
Documents. Notwithstanding the foregoing, Agent and the Lenders wish (and
Borrowers agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agent’s and the Lenders’ rights, interests, security and/or remedies
under the Loan Agreement and the other Loan Documents. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Borrower (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge Agent and each Lender and each

4



--------------------------------------------------------------------------------



 



of their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the effective date
of Amendment No. 5 arising out of, connected with or related in any way to this
Amendment No. 5, the Loan Agreement or any other Loan Document, or any act,
event or transaction related or attendant thereto, or the agreements of Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Borrower, or the making of any Advance, or the
management of such Advance or the Collateral.
          7. Governing Law. This Amendment No. 5 shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.
          8. Headings. Section headings in this Amendment No. 5 are included
herein for convenience of reference only and shall not constitute a part of this
Amendment No. 5 for any other purpose.
          9. Counterparts; Facsimile. This Amendment No. 5 may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or electronic
transmission (including in “pdf” format) shall be deemed to be an original
signature hereto.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment No. 5 has been duly executed as of
the day and year first written above.

                  ROCKY BRANDS, INC.         LIFESTYLE FOOTWEAR, INC.        
ROCKY BRANDS WHOLESALE LLC         ROCKY BRANDS RETAIL LLC    
 
           
 
  By:      /s/ James E. McDonald    
 
           
 
  Name:   James E. McDonald    
 
  Title:   Chief Financial Officer of each of the foregoing Borrowers    
 
                GMAC COMMERCIAL FINANCE LLC    
 
           
 
  By:      /s/ Thomas Brent    
 
           
 
  Name:   Thomas Brent    
 
  Title:   Director    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:      /s/ William J. Wilson    
 
           
 
  Name:   William J. Wilson    
 
  Title:   Vice President    
 
                CHARTER ONE BANK, N.A.    
 
           
 
  By:      /s/ James G. Zamborsky    
 
           
 
  Name:   James G. Zamborsky    
 
  Title:   Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:      /s/ Peter Redington    
 
           
 
  Name:   Peter Redington    
 
  Title:   A.V.P.    
 
                COMERICA BANK    
 
           
 
  By:      /s/ Harold Dalton    
 
           
 
  Name:   Harold Dalton    
 
  Title:   Vice President    

